Title: From Thomas Boylston Adams to John Quincy Adams, 30 November 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 30th: November 1802.

The Eastern Mail brought your letter of the 23d: this morning. The business part of it stands thus. Dr: Woodhouse has been in the habit of putting up chemical equipage at various prices, and when our friend Quincy wrote for one, last year I communicated the order to the Dr: Professor himself, who promised to attend to it. This promise, no doubt escaped his memory, as he has since been twice across the Atlantic and lately arrived. As my proud spirit will not suffer me to make another man’s business my own, where he alone is to be benefited, I will make no more applications to the Dr: Professor, himself, but have already engaged a brother Chemist to apply for the apparatus, who being a sort of Chemical experimentalist, will see that things are as they should be. The expence, which Quincy authorised me to encounter upon his order, was, I think, from 30 to 50 Dls: so that your few shillings is but a scanty bid and will not command the article. If I incur expence in this transaction, I shall look to some of you philosophers for repayment, since the articles would be of no manner of use to one who is not a philosopher & never will be, any more than he will be a free-mason. I have a mortal antipathy to the term, since it has been perverted to the strange use of modern times, when it means any thing but a lover of wisdom. My father disclaims one species or sect of philosophers, in his answer to the birth day addressers; but I think the drift of his meaning in that disclaimer has not been discovered, except at the seat of government, by the Sophist of Thetford.
The Ode was copied by me and headed with an extract; then enclosed to the temporary some-time editor of the Port Folio, who, you will be surprised to hear, is a small, sly Deist, a disguised, but determined Jacobin; a sort of Sammy Harison Smith, “in shape and make the same”; his name is Brown, & he criticised your translation of Gentz, in the New York magazine called American Review, whereof he is a coadjutor. Well, this fellow suppressed the ode for four or five weeks, and until I made a noise about it, there was no chance of its coming out. I thought like you, that I had “lost an Ode of charming praise”; I had never any real intention of sending it to Richmond, but the truth was, that I knew this Browne so well as to foresee what would be the fate of the piece, if it came to him. I took the Editor-ship of the paper upon myself, and by this mail you will see the fruits of it. The two last numbers are revised, by me, and I shall continue my superintendance until Dennie returns to the City, which I think will be in a few days. I have passed the Summer and part of the Autumn, in his society; by my advice and recommendation he took up his abode at & about the yellow-springs, and if the first breaking out of the yellow-fever had not dispersed the subordinate workmen, the PF. would have been regularly printed, though possibly not so punctually transmitted. The great fault of the establishment and a principal cause of its slender support, is irregularity. Dennie has never had a man of business, either as a partner or a subordinate; the detail of the concern has consequently been neglected, shamefully and many think unpardonably. His contracts have been loosely made & as negligently performed. Notwithstanding all this, his patrons have been numerous, and though many have fallen off, many are daily added to the list of his subscribers. After the backward numbers are brought up, which there is some expectation they will be, at the end of the year, I have engaged to take upon myself the detail, or, if you will, the drudgery, of the establishment, and in order to facilitate this connection, (which is entirely of a private nature, and as such made known only to you, as a friend & powerful patron,) Mr: Dennie is to dwell under the same roof & have a chamber contiguous to mine. You know some of my qualifications for the detail of business, and I know very well, that the mechanical employment appurtenant to the punctual transmission &ca: of the Port Folio, is not, by odds, so great as fell to my lot, while in your employ as a Secretary. Whether I shall have your approbation in this scheme, I know not, but I feel anxious to obtain it, for I think it will owe much of its success to your generous contribution; not in funds, but in the means of raising them. I feel no complacency in avowing that this measure is the dictate rather of necessity than choice; the law will not support me here alone, and if I can do any thing, in concert with the profession, which will enable me to turn to account, the little cultivation of intellect, I ought to be supposed to possess; I shall feel that I have less reason than I have had to repine at my lot in life. Complaints against fortune are as common with those, who have thrown off her embrace or madly frowned her away when she smiled with bewitching fondness, as they are with those that never saw her face; and it is hard for disinterested spectators & auditors, to discriminate between the murmur that is just, and the complaint that is groundless. In general, however, they are alike disregarded. If I repine at my fate, it is because I see no prosperity attendant on those pursuits which education has familiarized to me, and which if I am compelled to abandon, I shall be thrown upon an ocean of unexplored and therefore dangerous to navigation. The dread too of abandoning, in disgrace the profession, which one has chosen is a powerful draw-back upon the facility of change, which is never scarcely reputable, unless when made to avoid greater evils. These and other considerations, too much my own to be imparted, have induced me to try my luck as a Co-adjutor in the management of a public print. I have pledged myself, according to my means, to commence profit & loss, with the new year, and though prospects are less brilliant than could be wished, they are not so dark as some may conjecture. The only contribution I ask or wish from you towards this undertaking, is your pen,—Service, to which myself and co-associate have long paid and will continue to pay homage. Another favor will be to furnish such selections or an index to them, as you deem worthy of perpetuity. Lastly to keep my secret, without which I shall be less benefited than injured.
Mr: Dobson has furnished the missing sheet and a second volume of Supplement, which shall be sent, by the first opportunity.
Please inform my mother, that two barrils of flour have already been shipped and two more ordered on her account.
Can you procure for me the first number of Dumas’s précis des evènements militaires. My first was sent to Quincy and I never got it, but it is now wanted to be bound up. You have many of my books among yours—when shall I see them again?
You threaten to dream, “odes, sonnets or legendary tales,” and I cannot but hope you many a vision. Such stuff is rare & in demand. Tell me what you think of “another imitation,” of our Ode. It was dream’t here, by a worthy wight whose Ancestors were Welsh. He may plead prescription for his Bard-ship. Look to your Terence, Adelphi Act 3. Scen 4, and mark the passage, which begins “Sed quis illic est quem video procul? Estne Hegio—Tribulis noster? Si satis cerno, herclé is est. Homo amicus nobis.” Such is our Cadwalader; the very Hegis of our school.
Vale.
